Citation Nr: 1635573	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected canal stenosis with disc protrusion at L5-S1 vertebrae (low back disability), currently evaluated at 10 percent.  

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted service connection for the Veteran's low back disability and assigned a 10 percent evaluation, effective May 1, 2008, the date of the Veteran's claim.  

These matters were previously before the Board in March 2014, when it remanded the Veteran's increased rating claim for additional development and found that the record raised a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009).  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records dated between August 2008 and April 2012, in addition to a brief from the Veteran's representative dated in December 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his service-connected low back disability.  As set forth in the Veteran's December 2009 notice of disagreement and August 2010 VA Form 9, the Veteran maintains that due to pain associated with his low back disability, he is unable to work on occasion.  In addition, the Veteran contends that he has episodic radiating pain to his left leg that is associated with his low back disability.  

As noted in the Introduction, the Board remanded the Veteran's claim in March 2014 for additional development.  In pertinent part, the Board found that a new VA examination was needed to properly assess the current nature and severity of the Veteran's low back disability based on the Veteran's contention that his disability had worsened since his last VA examination in June 2008, and the Veteran's representative's request for a new VA examination.  The Board detailed that the Veteran failed to report for a VA examination in August 2012, but also highlighted that the Veteran was working in Kuwait as a civilian at the time.  As such, the Board requested that the Veteran be contacted prior to scheduling an examination to determine when he might be able to report for the examination.  The Board noted that should the Veteran fail to report for the scheduled VA examination without good cause, the consequences might include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655.  

A VA examination was scheduled to take place in May 2014, but the Veteran failed to appear.  According to a May 2014 letter from the Veteran that was received in June 2014, the Veteran was in Afghanistan.  The Veteran noted that he would return to the United States in November 2014 and would be able to report for a VA examination upon his return.  In an August 2016 brief, the Veteran's representative maintained that based on the Veteran's May 2014 letter, he notified VA of good cause for missing the scheduled VA examination.  Additionally, given that the record provided no indication that the AOJ attempted to reschedule the examination, the Veteran's representative requested that the matter be remanded for a new examination.  

In light of this history, the Veteran has shown cause as to why he did not report for the scheduled examination.  38 C.F.R. § 3.655(a).  Moreover, the record indicates that the severity of the Veteran's low back disability may have worsened since the last VA examination dated in June 2008.  Specifically, in addition to increased pain, the Veteran has stressed possible nerve damage associated with his low back disability.  The Board observes that an October 2012 VA treatment record notes a diagnosis of left-sided sciatica; however, prior VA treatment records, such as those dated in May and August 2008, provide that there were no radiculopathic symptoms or nerve compression based, in part, on a contemporaneous MRI report of the lumbar spine.  Accordingly, the Board finds that a remand is necessary to provide the Veteran an additional opportunity to appear for a VA examination to determine the current nature and severity of his low back disability, to include any associated neurologic pathology.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The record also indicates that there may be outstanding private treatment records that are relevant to the Veteran's claims.  In June 2014, the Veteran submitted a VA Form 21-4142, which authorized VA to obtain private treatment records from Kuwait Hospital and Afghanistan Clinic pertaining to his low back disability.  However, there is no indication that the AOJ attempted to obtain these treatment records.  On remand, the AOJ should attempt to obtain any outstanding treatment records from VA and private medical providers that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Finally, as stated in the Introduction, the Board previously found that the record raised a claim for a TDIU.  However, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any outstanding VA treatment records from the Albany VAMC dated from May 2014 to present, in addition to private treatment records from Kuwait Hospital and Afghanistan Clinic.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16.  

3.	After completing the development requested in number (1), afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected low back disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating musculoskeletal disabilities of the spine, in addition to any associated neurologic abnormalities.  

The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

The examiner should state whether the Veteran's low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, and if so, the frequency and duration of such episodes.  

The examiner should clarify whether the Veteran has signs or symptoms due to radiculopathy, and if so, the examiner should indicate the nerve roots involved, as well as the severity of any radiculopathy and the side(s) affected.  The examiner should specifically review the history noted above in the body of the REMAND, to include VA treatment records documenting reports of radiating pain to the left leg and finding no radiculopathic symptoms or nerve compression, in addition to the October 2012 VA treatment record noting a diagnosis of left-sided sciatica.  

The examiner should also address all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with an SSOC and afforded an appropriate opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

